DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/NL2018/050783 11/21/2018
FOREIGN APPLICATIONS
NETHERLANDS 2019949 11/21/2017
	Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, step (c) recites separation of “the organic solvent and water.”  An organic solvent was mentioned previously in the claim, but not water.  There is insufficient antecedent 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites a broad limitation drawn to one or more processes followed by the narrower “preferably at least alginate isolation.”  Claim 6 recites a broad limitation drawn to solvents, followed by the narrower limitation “preferably acetone and/or ethanol.”  Claim 7 recites a broad range of ratios, followed by the narrower imitation “preferably.”  Claim 8 recites a broad range of temperatures, followed by the narrower imitation “preferably.”  Claim 9 recites a broad range of temperatures, followed by the narrower imitation “preferably.”  Claim 11 recites a broad concentration, followed by the narrower limitation “preferably.”   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU2028153C1 (1995, machine translation, cited on IDS).
RU2028153C1 teaches treatment of 100 g brown algae (Laminaria) with 600 ml of 90% ethanol at the boiling point of ethanol (about 78°C), which corresponds to claimed step a.  The alcohol extract was evaporated to 30 mL (resulting in removal of organic solvent and thus separation of organic solvent and water), 10 ml of water was added and the pigment film separated, then mannitol was crystallized from the solution, which corresponds to claimed step c.  The algae remaining was dried, extracted from hot water, and precipitated to obtain laminarin.  The algae pulp remaining after extractions was treated with sulfuric acid to precipitate and isolate alginic acid, which corresponds to claimed step b.  See paragraphs [0055]-[0064], Example 1. The alcohol solutions are processed to regenerate the alcohol (page [0066]).

	Claim(s) 1-2, 4-8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 2007-0075274 A, July 2007, machine translation).

Park Teaches that brown algae is treated with 95% alcohol and filtered.  The alcohol is removed under reduced pressure to obtain mannitol.  Page 4, Second step.  Fucoidan and laminarin were obtained from the residue of the extraction tank (page 4, third step).  Potassium carbonate aqueous solution was added to the residue of the extraction tank to isolate alginic acid (page 4, fourth step).  Laminarin is separated from fucoidan in step 6 on page 5.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over RU2028153C1 or Park in view of Wei (Trends in Biotechnology, February 2013, Vol. 31, No. 2, pp. 70-77).
	RU2028153C1 and Park teach as set forth above, but do not teach storing the extracted macroalgae for at least one month.
Wei teaches that macroalgae biomass can be stored for long periods after it is dewatered.  See page 71, second column, second paragraph.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to store the extracted macroalgae from RU2028153C1 or Park for long periods, or at least one month.  Wei teaches that dewatered macroalgae biomass can be stored for long periods.  The skilled artisan would store the biomass so that alginic acid could be obtained at any time, not only at the time of harvest.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over RU2028153C1.
RU2028153C1 teaches as set forth above.  RU2028153C1 also teaches that seaweed can be extracted by countercurrent percolation.  It would have been obvious to one of ordinary skill in the art to employ countercurrent percolation because it is a known technique for extracting biomass.  Simple substitution of one known technique for another would result in the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over RU2028153C1.


Conclusion
Claim(s) 1-14 is/are rejected.  Claims 9 and 14 are not subject to a prior art rejection.  The cited references do not teach the process wherein the organic solvent is acetone.  Black (J. appl. Chem., I, September 1951, pp. 414-424) teaches that acetone was “useless” for extracting mannitol from brown algae.  Page 418, Discussion of Results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAYLA D BERRY/Primary Examiner, Art Unit 1623